Citation Nr: 1826745	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include due to herbicide agent exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973 and from September 1973 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his CAD is due to herbicide agent exposure.  Military personnel records show service in the Korean Demilitarized Zone (DMZ) from September 1971 to October 1972.  The Veteran's service in Korea is outside the presumptive period for herbicide agent exposure (April 1, 1968, to August 31, 1971).  Nevertheless, the Board must remand to determine whether there was actual herbicide agent exposure during service.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify through the Joint Services Records Research Center (JSRRC) and/or other appropriate repository or agency herbicide agent exposure during active service.  The Veteran's specific unit information, to include the 2nd Battalion, 31st Infantry of the 2nd Infantry Division, with duties of Light Weapons Infantryman and Rifleman from September 1971 to October 1972 should be provided with the request.  

2.  Based upon the evidence obtained in response to directive #1, make a finding to be included in the record whether the Veteran was exposed to herbicide agents in service.  If the Veteran was not found to be exposed to herbicide agents, issue a formal finding of fact to that effect and associate it with the virtual file.  

3.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




